Citation Nr: 1738491	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1962 to August 1968 and from November 1968 to November 1971. In addition he served in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In the October 2013 remand, the issues of entitlement to an earlier effective date for service connection for hypertension, an increased rating for peripheral neuropathy of the right and left lower extremity, and an increased rating for erectile dysfunction were before the Board. These issues were remanded for the issuance of a statement of the case (SOC). Subsequently, an SOC was issued in August 2016. The Veteran did not submit a substantive appeal, as to these issues, and as such these issues are not presently before the Board. 

The Veteran's case has been granted advance on the docket status, herein, due to the Veteran's age pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. 
§ 20.900 (c) (2016).


FINDINGS OF FACT

1. Prior to June 10, 2010, the Veteran was service-connected for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy rated as 20 percent disabling, peripheral neuropathy of left lower extremity rated as 10 percent disabling, peripheral neuropathy of right lower extremity rated as 10 percent disabling, folliculitis rated as 10 percent disabling, hypertension rated as 10 percent disabling and dermatophytosis of the feet rated as noncompensable; the Veteran had a combined rating resulting from a common etiology, diabetes mellitus type II, ratable at 40 percent and a combined overall rating of 50 percent during this period. 

2. From June 10, 2010 to August 30, 2010, the Veteran was service-connected for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy rated as 20 percent disabling, peripheral neuropathy of left lower extremity rated as 20 percent disabling, peripheral neuropathy of right lower extremity rated as 20 percent disabling, folliculitis rated as 10 percent disabling, hypertension rated as 10 percent disabling and dermatophytosis of the feet rated as noncompensable; the Veteran had a combined rating resulting from a common etiology, diabetes mellitus type II, ratable at 50 percent and a combined overall rating of 60 percent during this period. 

3. From August 31, 2010 forward, the Veteran has been service-connected for ischemic heart disease rated as 10 percent disabling, and rated as 30 percent disabling from June 22, 2016 forward, diabetes mellitus type II with erectile dysfunction and diabetic retinopathy rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, folliculitis rated as 10 percent disabling, hypertension rated as 10 percent disabling, and dermatophytosis of the feet rated noncompensable; the Veteran has a combined rating resulting from a common etiology diabetes mellitus type II ratable at 50 percent and a combined overall rating of 70 percent during this period. 

4. The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In September 2006 the Veteran was provided notice as to the necessary elements to substantiate his claim for TDIU. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As this letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records, identified private treatment records, and the reports of multiple VA examinations with the claims file. No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was previously before the Board in October 2013, and the case was remanded to afford the Veteran VA examinations as to his service-connected disabilities. The Veteran was afforded VA examinations in June 2016 addressing whether his service-connected disabilities precluded substantial and gainful employment. In addition, the Veteran's claim was referred to the Director of Compensation Services in August 2016 for extraschedular consideration. A March 2017 memorandum from the Director of Compensation Services denied entitlement to TDIU on an extraschedular basis. As such the Board finds there has been substantial compliance with the prior remand.  

III. TDIU

The Veteran served in the U.S. Army as a personnel specialist. Service personnel records show he completed a GED and completed 2 years of college in an applied agriculture certificate program.

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected ischemic heart disease, diabetes mellitus type II, right and left lower extremity peripheral neuropathy, and hypertension. The Veteran has reported he last worked in 1994. See October 2006 Application for Increased Compensation Based on Unemployability. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 
38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran does not meet the threshold requirements for the entire period on appeal. The Board will distinguish and discuss below periods on appeal where the Veteran did and did not meet the threshold requirements. Prior to August 31, 2010, the Veteran did not meet the threshold schedular requirements for TDIU. Prior to June 10, 2010, the Veteran was service-connected for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy rated as 20 percent disabling, peripheral neuropathy of left lower extremity rated as 10 percent disabling, peripheral neuropathy of right lower extremity rated as 10 percent disabling, folliculitis rated as 10 percent disabling, hypertension rated as 10 percent disabling and dermatophytosis of the feet rated as noncompensable. From June 10, 2010 through August 30, 2010, the Veteran was service-connected for was service-connected for ischemic heart disease rated as 10 percent disabling, diabetes mellitus type II with erectile dysfunction and diabetic retinopathy rated as 20 percent disabling, peripheral neuropathy of left lower extremity rated as 20 percent disabling, peripheral neuropathy of right lower extremity rated as 20 percent disabling, folliculitis rated as 10 percent disabling, hypertension rated as 10 percent disabling and dermatophytosis of the feet rated as noncompensable. Prior to June 10, 2010, the Veteran had a combined rating resulting from a common etiology diabetes mellitus type II ratable at 40 percent and a combined overall rating of 50 percent. From June 10, 2010 to August 30, 2010 the Veteran had a combined rating resulting from a common etiology diabetes mellitus type II ratable at 50 percent and a combined overall rating of 60 percent.  During this period the Veteran did not have one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent and a combined rating of 70 percent or more at any time. Therefore, the criteria for TDIU under 38 C.F.R. § 4.16(a) are not met. 

From August 31, 2010 forward, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran has been service-connected for August 31, 2010 forward, for ischemic heart disease rated as 10 percent disabling, and rated as 30 percent disabling from June 22, 2016 forward, diabetes mellitus type II with erectile dysfunction and diabetic retinopathy rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, folliculitis rated as 10 percent disabling, hypertension rated as 10 percent disabling, and dermatophytosis of the feet rated noncompensable; the Veteran has combined rating resulting from a common etiology diabetes mellitus type II ratable of  at least 50 percent and a combined overall rating of 70 percent during this period. The Veteran reports he is unable to work as a result of his service-connected disabilities. 

The case was referred for extraschedular consideration to the Director of Compensation Services in August 2016. A memorandum from Compensation Services in March 2017 denied entitlement to TDIU on an extraschedular basis. When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may still be granted. See 38 C.F.R. § 4.16 (b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled"). In this regard, the Board notes that neither the RO nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16 (b). See Wages v. McDonald, 27 Vet. App.233 (2015). Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16  (a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis. See 38 C.F.R. § 4.16 (b). The Board however is not bound by the Director's decision.

The Board will consider whether entitlement to TDIU is warranted on an extraschedular basis, for these periods below, for the sake of brevity as the analysis for the periods on appeal is identical. 

The Board finds that entitlement to TDIU is not warranted during any period on appeal, including on an extraschedular basis prior to August 31, 2010, and on a schedular basis from August 31, 2010 forward. 

In this case the Veteran served in the Army from August 1962 to August 1968 and from November 1968 to November 1971 as a personnel specialist. See DD 214. In addition the Veteran served in the same military occupation in the Army Reserves until his retirement in 2001. After active service the Veteran reported working as an employment specialist for the Department of the Army from 1972 to 1988. In addition, the Veteran reported working for VA in food service from 1988 to 2000. Further, the Veteran reported he has experience worked as a mail carrier and most recently as a driver.

The Veteran has reported he stopped working in food service at VA in 1994 due to his worsening service-connected disabilities. See October 2006 Application for Increased Compensation Based on Unemployability. However, the Veteran has reported continued employment from 1994 forward at different points. He reported working for the U.S. Postal Service in 1997 for several months, in a temporary position. The Veteran reported that he had to resign his position as a mail carrier with the post office because he had difficulty standing for long periods of time and would get ongoing leg cramps. See June 24, 1997 RO hearing transcript. The Veteran however, reported at various points he continued to work for a private taxi company and more recently worked as an Uber driver.  

The Veteran was afforded a general VA examination in April 2008. The Veteran reported his service-connected disabilities particularly his diabetes mellitus type II has resulted in his unemployability. See April 2008 VA examination. The Veteran reported numbness, tingling and cramping in his feet, and he reported increased discomfort after walking a quarter of a mile. The Veteran reported he experienced occasional flare-ups but the pain, numbness and tingling did not interfere with his activities of daily living. The examiner noted the Veteran's service-connected diabetes mellitus type II, hypertension and diabetic neuropathy. In considering the Veteran's service-connected disabilities the examiner found that the Veteran would not be able to do any type of industrial employment due to the pain, numbness and tingling in his legs. The examiner noted the Veteran may be able to do sedentary types of employment. Id.

A VA eye examination in April 2008 noted the Veteran had early non-proliferative diabetic retinopathy bilaterally.  The examiner noted there was no ocular or visual reason upon which the Veteran's diabetes mellitus type II that would result in him being unemployable. See April 2008 VA examination. 

Then, the Veteran was afforded VA examinations in June 2016 as to his service-connected disabilities. VA hypertension examination noted the Veteran's hypertension is controlled with daily medication. The examiner noted the Veteran's hypertension does not impact his ability to work. An examination as to his heart conditions noted the Veteran has a diagnosis of atherosclerotic cardiovascular disease. The examiner noted his heart condition does not impact his ability to work. 

A reproductive system examination noted a diagnosis of erectile dysfunction and that this does not impact the Veteran's ability to work. Next, a VA skin diseases examination noted a diagnosis of dermatophytosis of the feet and folliculitis. The examiner noted the Veteran's skin conditions did not impact his ability to work. A diabetes examination noted a diagnosis of diabetes mellitus type II which is managed by a restricted diet and insulin. No regulation of activities as part of the medical management of diabetes was recommended. The examiner noted the Veteran's diabetes mellitus does not impact his ability to work. A diabetic sensory-motor peripheral neuropathy examination noted bilateral diabetic peripheral neuropathy. The examiner noted incomplete paralysis of the bilateral superficial peroneal and sural nerves, which is moderate in severity. The Veteran ambulates with a cane and has mild functional loss. An eye examination noted mild nuclear sclerotic cataracts and mild non-proliferative diabetic retinopathy. The examiner noted that the Veteran's eye conditions do not impact his ability to work. Further, the examiner noted that nothing in his ocular/visual history or physical examination would make the Veteran unable to obtain or maintain any physical or sedentary job. 

On the general VA examination, the Veteran reported he began working as a driver for Uber in August 2015, and this job was currently on hold as he waited to be cleared and planned to return soon. The Veteran reported driving for Uber three days a week for several hours each day. The Veteran reported that his lack of mobility makes it difficult for him to work, that he becomes short of breath with exertion, and after standing for about 10 minutes he has pain and weakness in his legs. The examiner noted that the Veteran's service-connected dermatophytosis of the feet, folliculitis and hypertension did not impact his ability to maintain and obtain employment in a physical or sedentary capacity, when considering his education and occupational experience. As to the Veteran's service-connected ischemic heart disease, diabetes mellitus type II, with erectile dysfunction, and peripheral neuropathy of right and left lower extremities, the VA examiner found, these would not preclude employment in a sedentary capacity consistent with the Veteran's education and prior occupational experience. The examiner found that it was less likely than not that the Veteran's service-connected disabilities alone precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

VA treatment records have been associated with the claims file. VA treatment records note ongoing treatment for the Veteran's service-connected and non-service-connected disabilities. In December 2005 the Veteran reported he continued to drive a cab for a private cab company. See December 12, 2005 VA cardiology consult. In April 2006 treatment records the Veteran's primary care physician noted that the Veteran should avoid strenuous physical exertion, and activities that would increase his heart rate beyond 100 beats per minutes, due to his diabetes and risk for coronary artery disease. See April 3, 2006 VA treatment record. A peripheral nerve VA examination in November 2006 noted that peripheral neuropathy did not interfere with the Veteran's previous work in food service at VA. See November 15, 2006 VA examination. 

Based on the evidence of record, In this case, the weight of competent evidence is that the Veteran's service-connected disabilities do not render him unable to secure and follow substantially gainful employment at any time during the period of the appeal. The Board may not consider the Veteran's non service-connected disabilities or age in determining whether the Veteran is unable to obtain employment. The Board notes that the VA examiner in April 2008 found that the Veteran would not be able to do any type of industrial employment due to the extent of the pain, numbness and tingling in his legs. The examiner noted the Veteran may be able to do sedentary types of employment. As to sedentary employment the June 2016 VA examiner noted that it was less likely than not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

While the Board acknowledges the Veteran's service-connected disabilities have had some effect on his occupational functioning, the preponderance of the evidence does not support his contentions that his service-connected disabilities have precluded participation in all forms of substantially gainful employment. However, the assigned respective evaluations for his ischemic heart disease, diabetes mellitus type II, right and left lower extremity radiculopathy, hypertension and folliculitis are intended to reflect such occupational impairment. See 38 C.F.R. § 4.10. 
The Board has considered the Veteran's statements regarding his ongoing symptoms and the impact these have on his employability. The Veteran has noted that he has had difficulty obtaining employment and was unable to obtain employment at various times. Specifically, the Veteran reported being unable to obtain employment through the U.S. Postal Service after leaving his mail carrier position in 1997 and reapplying in 2005/2006. The Veteran has reported difficulty standing for long periods of time and easily getting out of breath with exertion. However, at different times the Veteran has reported maintaining ongoing employment as a driver previously for a private cab company and more recently as a driver for Uber. The Board acknowledges that the Veteran is competent to report his symptoms and he is credible in this regard. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, to the extent that the Veteran has asserted that he has been unemployed during the period on appeal, while he is competent to make this assertion such is outweighed by the competent and credible evidence of record, including his own statements, indicating he has been employed consistently in various capacities including working for a private cab company and most recently as a driver for Uber.  This work was occasionally part time, but it does demonstrate his capacity for non-strenuous work despite his service-connected disabilities.  The Veteran has been an inconsistent historian and such inconsistency impacts his credibility. 

It is undisputed that the Veteran is unable to obtain and maintain physical employment as a result of his service-connected disabilities. However, there is no indication the Veteran is unable secure sedentary employment based on his service-connected disabilities when considering his education and experience.  The Board notes the Veteran has prior education and training in the agricultural and the plumbing fields, and it is not in dispute that he is unable to obtain physical employment due to his service-connected disabilities. However, the Veteran has extensive experience in sedentary employment working as a clerk, and most recently experience working as a driver in various capacities. The Veteran most recently worked as a driver for Uber and previously worked as a cab driver.  Although he is limited in extended walking and standing, he is able to drive an automobile, leave the home, and manage his finances.  His disabilities do not preclude skills such as answering a telephone, operating a computer, or administrative tasks for which he had experience in service.  Therefore, the more probative evidence of record is against the claim and finding that the Veteran is unable to perform sedentary employment as a result of his service-connected disabilities. The Board has afforded great probative value to the opinions of the VA medical professionals who examined the Veteran and thoroughly reviewed the claims file. 

Further, the VA examination reports and treatment records indicate the Veteran's service-connected disabilities resulted in some as opposed to total occupational impairment. The preponderance of the evidence does not support the Veteran's contentions that his service-connected disabilities have precluded participation in any form of substantially gainful employment. 

Further, the Board has considered the Veteran's representative's August 2017 arguments that in consideration of the Veteran's limited work history and educational background which focused primarily on physical work, he is unable to obtain and maintain substantially gainful employment thus TDIU is warranted. However, as noted above, while the Veteran's educational background is primarily in fields which focused on physical work, he has extensive work experience in sedentary employment recently including working as a clerk in various capacities and most recently in several different capacities as a driver. 

In sum, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment. Therefore, a grant of TDIU is not warranted on a schedular or extraschedular basis during the period on appeal. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.








	(CONTINUED ON NEXT PAGE)

ORDER

For the entire period on appeal, entitlement to TDIU, as due to the Veteran's service-connected disabilities is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


